        Case 1:18-cv-05987-VSB Document 82-3 Filed 05/13/19 Page 1 of 5




                                       CERTIFICATION



Completed Transcript:          911MSG 001 (19-00508)

Audio Source:                  911MSG 001 (19-00508).wav

Matter Number:                 2018-091913

Case Name:                     VIVAR, FELIPE VS CITY OF NEW YORK, ET AL.




I hereby certify that the following document is an accurate transcription, to the best of my ability,
of the audio source referenced above.




/s/ Melika Joseph
MELIKA JOSEPH
      Case 1:18-cv-05987-VSB Document 82-3 Filed 05/13/19 Page 2 of 5




 1   Op. 1411:        New York City 911, do you need the police --

 2   Deas:            Hi --

 3   Op. 1411:        -- fire, or medical?

 4   Deas:            -- yeah, hello. Can someone come at 804 Pinehurst Avenue as soon

 5                    as possible? We were threatened with a knife.

 6   Op. 1411:        804 Pinehurst?

7    Deas:            Yes, we just were threatened by -- with a knife, apartment 31.

8    Op. 1411:        Is that Pinehurst Avenue in Manhattan?

 9   Deas:            Yes, 180th Street.

10   Op. 1411:        And that’s 804?

11   Deas:            Yes.

12   Op. 1411:        Okay. Hold on. I’m not seeing -- just one second --

13   Deas:            It’s 180th, 804.

14   Op. 1411:        In Manhattan?

15   Deas:            In Manhattan.

16   Op. 1411:        Okay. Hold on. Okay. I’m not getting this. Okay, can I have your

17                    two cross streets?

18   Deas:            Yes.

19   Op. 1411:        Go ahead, what is it? What are your cross streets?

20   Deas:            Oh, the cross streets is on 180th street, I don’t know the cross

21                    streets exactly. Hello?

22   Op. 1411:        I’m here; one second.

23   Deas:            Yeah, could you help us?

24   Op. 1411:        No, help is -- help is already on the way, I’m just trying to vali--

25                    va-- verify that 805 address or 804 that you gave me.
      Case 1:18-cv-05987-VSB Document 82-3 Filed 05/13/19 Page 3 of 5




 1   Deas:            Is it 804 or 805, or what -- it’s 804 apartment, 31!

 2   Op. 1411:        Apartment 31. Okay. Is the person still at the location?

 3   Deas:            Yes, threatening us with a knife!

 4   Op. 1411:        Alright; are they black, white, Hispanic, or Asian?

 5   Deas:            They’re Hispanic!

 6   Op. 1411:        What is he wearing?

 7   Deas:            I don’t know, I don’t know, I don’t know, he just opened up the

 8                    door; he said he was going to stab us.

 9   Op. 1411:        Okay. And that’s in apartment 31? And is it --

10   Deas:            Yes!

11   Op. 1411:        -- one person?

12   Deas:            I don’t know how many people are inside!

13   Op. 1411:        (Unclear). Listen: me asking you these questions is not delaying

14                    the police response, okay?

15   Deas:            We just need someone to come.

16   Op. 1411:        I understand.

17   Deas:            Because we don’t want to get stabbed.

18   Op. 1411:        I understand.

19   Deas:            Hello?

20   Op. 1411:        Yes, can you hear me? What is your last name?

21   Deas:            Deas, D-E-A-S.

22   Op. 1411:        D-E-A-S?

23   Deas:            D-E-A-S as in Deas, Dino Deas.

24   Op. 1411:        What is the number that you’re calling from?

25   Deas:            917-492-2870.



                                           -2-
      Case 1:18-cv-05987-VSB Document 82-3 Filed 05/13/19 Page 4 of 5




 1   Op. 1411:        Okay, and do you have a clothing description of the -- ?

 2   Deas:            I’m sorry, I’m sorry, 917-6 -- I’m sorry, that’s 917-628-4393,

 3                    sorry.

 4   Op. 1411:        Okay, and do you have a clothing description of this person?

 5   Deas:            He’s inside the door.

 6   Op. 1411:        Okay; so you don’t know what he’s wearing?

 7   Deas:            No.

 8   Op. 1411:        Okay; did you see the knife?

 9   Deas:            He opened up the door and then, yes, we did, with a chain or

10                    something like that he had.

11   Op. 1411:        A chain?

12   Deas:            Or something he had.

13   Op. 1411:        Okay, something in addition to the knife?

14   Deas:            Yeah, yeah.

15   Op. 1411:        Okay; what color was the chain that you saw with the knife?

16   Deas:            I believe it was silver, whatever, gray, silver, gray, it was so

17                    quickly.

18   Op. 1411:        Okay, and do you live at that building, 804?

19   Deas:            No, I do not. No, I do not.

20   Op. 1411:        Okay. Is anyone there with you that can verify that’s 804 on

21                    Pinehurst Avenue, or is it on something else?

22   Deas:            Can anyone verify this is 804 Pine-- Pinehurst?

23   U/F:             Yes.

24   Deas:            Yes.

25   U/F:             (Unclear) between 180th and Pinehurst.



                                           -3-
      Case 1:18-cv-05987-VSB Document 82-3 Filed 05/13/19 Page 5 of 5




 1   Deas:            Between 180th and Pinehurst.

2    U/F:             It’s right on the corner (unclear).

3    Op. 1411:        Okay. And do you know this person at all?

4    Deas:            Yes. We are the guardian from the court.

 5   Op. 1411:        No so you -- so you know the person that has the knife?

 6   Deas:            Yes, yes, we do.

 7   Op. 1411:        Okay. Was there a dispute?

 8   Deas:            No, there was not. We supposed to do a HVC cleaning, a heavy

 9                    duty cleaning. It’s been mandated by the court.

10   Op. 1411:        Got it. Okay, do you know this person’s name?

11   Deas:            Yes, Felipe Vivar.

12   Op. 1411:        Felipe -- ?

13   Deas:            Vivar.

14   Op. 1411:        Alright, and is he still at the location, yes?

15   Deas:            Yes.

16   Op. 1411:        Okay. What is your -- okay. So the assistance will be there as soon

17                    as possible. Okay? I’m operator 1411.

18   Deas:            Alright. Thank you.

19   Op. 1411:        You’re welcome.

20                               END OF AUDIO FILE




                                            -4-
